Citation Nr: 9935564	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  98-05 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

1.  Entitlement to an increased rating for cervical strain 
with wedging and associated headaches, currently evaluated as 
10 percent disabling.  

2.  Entitlement to an increased rating for disc degeneration 
L5-S1, currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased rating for frontal sinusitis, 
currently evaluated as 10 percent disabling.  

ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from September 1993 
to March 1997.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina.  

The claims for an increased rating for frontal sinusitis and 
for cervical strain with wedging and associated headaches 
will be addressed in the remand portion of this opinion.  


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable appeal in 
this matter has been obtained.  

2.  Service-connected disc degeneration L5-S1 is manifested 
by limitation of motion on forward flexion, tenderness 
involving the L5-L-2 areas of the paravertebral muscle areas, 
but is no more than mildly disabling.  

3.  No unusual or exceptional disability factors have been 
presented with respect to the veteran's service-connected 
lumbar spine disability.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for disc degeneration have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.7, 
4.72, Diagnostic Code 5293 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally is a 
well-grounded claim).  The Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the veteran's service 
connected lumbar spine disability and has found nothing in 
the historical record that would lead to a conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disability at issue.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994) (where an increase 
in a disability rating is at issue, the current level of 
disability is of primary concern).  

I.

Service medical records reflect that the veteran was seen and 
treated for lumbar spine complications which resulted from a 
motor vehicular accident.  

The report of a VA examination dated in June 1997 reflects 
complaints of back pain.  X-rays of the lumbosacral spine 
associated with the examination were normal.  The examination 
revealed no significant abnormality.  A general examination 
of the back revealed tenderness from L2 through L5 in the 
paravertebral muscle area, bilaterally.  Straight leg raising 
was not limited.  Forward flexion was to 80 degrees.  There 
were no other findings of limitation of motion.   A 
neurological examination revealed that the veteran's gait 
including heel/toe and tandem movements were normal.  His 
speech was normal.  There were no slurred words, and there 
was good understanding.  The cerebellum demonstrated good 
rapid alternating movements and good finger-to-nose movement.  
There was no ataxia.  Reflexes were 2 plus and symmetrical at 
the knees and biceps.  Sensory was intact to touch and 
vibration.  Motor movements demonstrated good strength 
throughout.  There was no pronator, drift.  The veteran 
demonstrated good grips.  Cranial nerves II through XII were 
intact. The pertinent diagnosis was, low back injury.   

In a statement dated in June 1997, Dr. Joseph P. McLaughlin, 
a chiropractic physician, indicated that he had been treating 
the veteran for back pain.  It was noted that the veteran had 
been experiencing this condition for a few months.  An 
examination revealed pinpoint tenderness at the L5 dermatone 
of the right leg.  There was moderate disc degeneration at 
L5-S1.  The examiner noted that the veteran was undergoing 
treatment including spinal manipulation, electrical 
stimulation, and various forms of tractioning.  

At a VA examination dated in November 1997, the veteran 
complained of continuous back pain.  There was no upper or 
lower extremity involvement.  It was noted that the veteran 
took Tylenol and over-the-counter medication for pain.  

On physical examination, forward flexion of the lower back 
was to 100 degrees; back extension was to 25 degrees; lateral 
bending was to 45 degrees; rotation was to 45 degrees with 
pain.  The veteran demonstrated diffuse paraspinal 
tenderness.  He was neurovasculary intact in the bilateral 
lower extremities with no evidence of changes in sensation.  
Deep tendon reflexes were 2 plus and equal bilaterally.  
There was no evidence of atrophy.  Motor strength was 5/5 and 
equal bilaterally.  He had straight leg raise test 
bilaterally and negative femoral nerve stretch test. The 
anterior-posterior (AP) view was normal with no evidence of 
pathology.  X-rays of the lumbar spine showed partial 
sacralization of L5 on the right side and spina bifida 
occulta; there was no evidence of degenerative changes.  
Alignment was normal on AP view. It was noted that the 
veteran had continuous back pain, but there was no evidence 
of degenerative changes.  The diagnosis included mechanical 
back pain with no evidence of nerve or radicular symptoms.  
The examiner concluded that the veteran's back disorder was 
not a disability.  

In a December 1997 rating action, the RO granted service 
connection for disc degeneration L5-S1 and assigned a 
noncompensable evaluation.  The evaluation became effective 
in March 1997.  The RO increased the disability evaluation 
for disc degeneration to 10 percent in an April 1998 rating 
action, which became effective in March 1997.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(1999).

In evaluating the severity of the veteran's service connected 
low back disability, the Board must consider all pertinent 
diagnostic codes under the VA Schedule for Rating 
Disabilities in 38 C.F.R. Part 4 and application of 38 C.F.R. 
§ 4.40, regarding functional loss due to pain, and 38 C.F.R. 
§ 4.45, regarding weakness, fatigability, incoordination or 
pain on movement of a joint.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

Diagnostic Code 5293 provides for evaluation of 
intervertebral disc syndrome. Intervertebral disc syndrome is 
assigned a noncompensable rating when it postoperative, 
cured.  A 10 percent evaluation is assigned when it is mild.  
Moderate symptoms with recurring attacks of pain are assigned 
a 20 percent evaluation.  Severe symptoms, with recurring 
attacks and intermittent relief are assigned a 40 percent 
evaluation.  Pronounced symptoms, that are persistent and 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief are assigned a 60 
percent evaluation.  The maximum evaluation available under 
Diagnostic Code 5293 is 60 percent.

The low back disability may also be evaluated under DC 5292 
which pertains to limitation of motion of the lumbar spine.  
A 20 percent evaluation is assigned for moderate limitation 
of motion; a 10 percent is assigned for slight impairment.  

As indicated by the record, the veteran's low back disability 
is manifested tenderness involving the L2-L5 areas of the 
paravertebral muscle areas.  Forward flexion of the lumbar 
spine has ranged from 80 to 100 degrees (with the most recent 
examination dated in November 1997 reflecting 100 degrees), 
and back extension was to 35 degrees in November 1997.  These 
findings are indicative of no more than slight impairment of 
motion.  Other range of motion measurements has been 
unremarkable.  Although the veteran has a history of 
complaints of low back pain, the VA examiner in November 1997 
found that the veteran's back disorder was mechanical and 
that there was no evidence of nerve or radicular symptoms, or 
degenerative changes.  The examiner concluded that the 
disorder was not a disability.  While the Board does not 
discount the veteran's history of low back pain, the Board is 
of the view that the evidence does not satisfy the criteria 
for the assignment of a higher disability evaluation under DC 
5292 or 5293.  Moreover, the evidence does not establish that 
the veteran experiences any functional impairment due to pain 
with respect to his low back disability.  The evidence 
demonstrates that motor strength is equal, that the veteran 
could ambulate without issue.  There was no showing of 
atrophy or weakness.  Therefore, the veteran is not entitled 
to higher disability evaluation due to functional impairment 
due to pain and the evidence does not establish that the 
veteran's overall disability picture more nearly approximates 
the criteria for the next highest disability evaluation.  
38 C.F.R. §§ 4.7, 4.40, 4.45.  

The Board would point out that the rating schedule contains 
other diagnostic codes relative to impairment of the lumbar 
spine.  However, in the absence of evidence of fracture of 
the vertebra (DC 5285), ankylosis of the of the spine (DC 
5286), or ankylosis of the lumbar spine (5289), those 
diagnostic codes are not for application in the instant case 
and do not provide a basis for assignment of a greater than 
10 percent evaluation.  

The evidence of record does not present such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular scheduler standards and thus 
warrant assignment of an extraschedular evaluation under 38 
C.F.R. § 3.321(b)(1).  Although the veteran testified that 
while employed he was absent from work on occasion because of 
disability at issue, the veteran has not asserted or offered 
any objective evidence that his disability has interfered 
with his employment status to a degree greater than that 
contemplated by the regular schedular standards, which are 
based on the average impairment of employment.  Nor does the 
record reflect frequent periods of hospitalization for the 
disability.  Hence, the record does not present an 
exceptional case where his currently assigned 10 percent 
evaluation is found to be inadequate.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, in the absence of 
such factors, the Board determines that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met, and; 
therefore, affirms the RO's conclusion that a higher 
evaluation on an extraschedular basis is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

An increased rating for disc degeneration L5-S1 is denied.  


REMAND

With respect to the claim for an increased rating for frontal 
sinusitis, the Board notes that the most recent examination 
regarding the disability is dated in June 1997.  Subsequent 
VA outpatient treatment records reflect an increase in 
severity of the disability.  These records dated from 
February to March 1998 reflect that the veteran complained of 
headaches with photophobia, blurred vision, and nausea.  In 
March, the turbinates were red and laggy; there was positive 
sinus tenderness.  The assessment was headaches of unknown 
etiology and chronic sinusitis. 

Although the RO increased the disability evaluation for 
frontal sinusitis to 10 percent in April 1998, the Board is 
of the view that a VA examination to determine the current 
level of severity of the service-connected respiratory 
disability would assist in an equitable disposition of this 
matter.  

In regards to the issue concerning the veteran's cervical 
spine disability with headaches, the Board notes that the 
veteran was examined by VA in November 1997.  However, the 
veteran's headaches, which are part of his disability, were 
not evaluated.  The Board notes that the veteran stated in 
his Notice of Disagreement that he has difficulty maintaining 
his concentration at work due to his headaches.  

Under the provisions of Esteban v. Brown, 6 Vet. App. 259 
(1994),  a veteran may be rated separately where 
symptomatology is not duplicative or overlapping, when a 
veteran has different disabilities arising from the same 
condition.  It appears that the RO has not considered the 
assignment of a separate evaluation for the veteran's 
headaches.  

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") has held that the duty to 
assist the veteran in obtaining and developing available 
facts and evidence to support his claim includes obtaining 
adequate VA examinations.  This duty is neither optional nor 
discretionary.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
This duty also includes providing additional VA examinations 
by a specialist when recommended.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).  The fulfillment of the statutory duty to 
assist includes conducting a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one. Green v. 
Derwinski, 1 Vet. App. 121 (1991)

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have currently treated 
him for his service-connected sinusitis, 
and/or his cervical spine disability with 
headaches.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which are not currently of 
record.  

2.  Thereafter, the veteran should be 
afforded a VA examination by a board 
certified specialist, if available, to 
determine the current severity his 
service-connected sinusitis.  The claims 
folder should be available to the 
examiner for review prior to the 
examination.  All indicated studies, 
including x-rays, should be performed.  A 
complete rationale should be given for 
all opinions and conclusions expressed. 

3.  The veteran should undergo a VA 
neurological examination to evaluate his 
headaches.  All indicated studies should 
be accomplished and the claims file as 
well as a copy of this remand must be 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should describe the manifestations of the 
veteran's headaches as well as their 
frequency, and whether they are 
prostrating.  All conclusions and 
opinions must be supported by complete 
rationale.  

4.  Then RO should review the examination 
reports and determine if they are 
adequate for rating purposes and in 
compliance with this Remand.  If either 
is not, it should be returned for 
corrective action.  Stegal v. West, 11 
Vet. App. 268 (1998).  

5.  In light of the additional evidence 
obtained pursuant to the requested 
development, the RO should take any 
additional steps deemed necessary and 
then reevaluate the claims for an 
increased evaluation for frontal 
sinusitis and for cervical strain with 
wedging and associated headaches.  In 
addition, the RO should consider whether 
a separate rating is warranted for the 
veteran's headaches.  See, Esteban v. 
Brown, 6 Vet. App. 259 (1994).  

If the benefits sought on appeal are not granted to the 
satisfaction of the veteran, a Supplemental Statement of the 
Case should be issued and the veteran and his representative 
provided with an opportunity to respond.  Thereafter, the 
case should be returned to the Board for further 
consideration, if otherwise in order.  By this REMAND, the 
Board intimates no opinion as to the final outcome warranted.  
No action is required of the veteran until he is otherwise 
notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals







